Citation Nr: 0827909	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the St. 
Elizabeth Medical Center emergency room on November 20, 2005.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military duty from November 1998 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Danville, Illinois.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran is seeking VA payment of the cost of his 
private medical treatment for emergency room treatment on 
November 20, 2005.

3.  VA payment or reimbursement of the costs of the private 
medical care provided on November 20, 2005, was not 
authorized prior to the veteran's undergoing that treatment; 
nor did the veteran request such authorization within 72 
hours of admission.

4.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the veteran did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

5.  The veteran was enrolled in the VA Health Care System as 
of November 2005; and had received treatment at a VA 
treatment facility during the 24 months preceding November 
2005.

6.  The veteran is financially liable to the provider of the 
emergency treatment.

7.  The veteran does not have insurance to defray the costs 
of emergency treatment.

8.  The veteran has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on November 20, 2005, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2007).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
November 20, 2005, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2007).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received on November 
20, 2005, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-08 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who is 25, sought emergency room care at the St. 
Elizabeth Medical Center emergency room on November 20, 2005.  
Prior to his ingress into the emergency room, the veteran had 
been experiencing chest muscle palpitations along with 
tightness and discomfort.  Because of the symptoms he was 
experiencing, he was reportedly planning to see a VA health 
care provider at the VA outpatient clinic in Lafayette, 
Indiana.  However, approximately twenty-four hours prior to 
his emergency room visit, the veteran has stated that the 
muscle contractions became more intense.  Because of the 
chest tightness and increased palpitations, he concluded that 
he was experiencing a serious medical condition and thus 
sought emergency treatment.  

He was subsequently released from the hospital and then filed 
a claim with the VA asking that the expenses he incurred as a 
result of the emergency room treatment be paid by the VA.  He 
has said that he was unable to report to the VA outpatient 
clinic because it was Sunday and the clinic was not open.  
Moreover, because of the intensity of the discomfort he was 
experiencing, he claims that he needed to see medical 
personnel immediately and not travel 65 miles to Danville, 
Illinois, to the VA Medical Center (VAMC) there.  Hence, he 
went to the emergency room that was a mile from his house.  
He now asks that the VA pay his expenses in the amount of 
$1442.05, $51.00, and $233.45, for a total of $1726.50 (US 
dollars).  

A review of the record reveals that the Danville VAMC has 
denied his claim for reimbursement.  In denying the veteran's 
claim, the VAMC has said that:

A prudent layperson would not have 
reasonably viewed the visit as an 
emergency or thought that a delay in 
seeking immediate attention would have 
been hazardous to life or health.

Thus, it was disapproved as being a "non-emergency".  The 
veteran has appealed that decision.  

On November 9, 2000, the VCAA was signed into law. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and the implementing regulations were 
codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
on November 20, 2005.  See 38 U.S.C.A. § 1703(a) (West 2002); 
see also 38 C.F.R. § 17.54 (2007).  This is a factual, not a 
medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred on November 20, 
2005.  However, the veteran also has not asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was given.  The Board 
notes that the first time the veteran reported his November 
20, 2005, emergency room visit to the VAMC was on December 
13, 2005, more than 72 hours after his emergency room 
admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on November 20, 
2005, was not obtained pursuant to 38 C.F.R. § 17.54 (2007), 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).



Such reimbursement is available only where - 

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 
(2) such care or services were rendered 
to a veteran in need thereof 
(A) for an adjudicated service-connected 
disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service- connected 
disability, 
(C) for any disability of a veteran who 
has a total disability permanent in 
nature from a service- connected 
disability, or 
(D) for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and 
(ii) is medically determined to have been 
in need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical. 

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2007).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board finds that the care rendered by the private 
facility on November 20, 2005, was possibly for a medical 
emergency of such nature that delay could have been hazardous 
to life or health in light of the complaints involving 
shortness of breath, chest pains, and heart palpitations.  
However, the Board finds that at the time of the 
hospitalization, the veteran did not satisfy any of the four 
requirements of the second criterion, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1728 (West 2002).

Finally, Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2007).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2007).  Under the provisions of 38 C.F.R. § 17.53 
(2007), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2007).  A VA facility would not 
be feasibly available if there was evidence establishing that 
a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2007).

Upon reviewing the evidence, the Board concludes that the 
veteran does satisfy all of the elements of the Millenium 
Act:  

(a)  the services were provided in an 
emergency room;

(b)  delay in seeking immediate medical 
attention would have been hazardous to 
life or health, as he was experiencing 
chest pain, shortness of breath, and 
fluttering in his chest.  A prudent 
layperson who possesses an average 
knowledge of health and medicine and who 
was experiencing the symptoms complained 
thereof by the veteran could reasonably 
expect the absence of immediate medical 
attention to result in placing the his 
health in serious jeopardy, or 
experiencing serious impairment to bodily 
functions, or having serious dysfunction 
of any bodily organ or part); 

(c)  VA facilities were not feasibly 
available, as the VA outpatient clinic in 
Lafayette, Indiana, was not open on 
Sunday, and the closest VAMC was located 
in Danville, Illinois, which was sixty-
five miles away;  

(d)  no claim for care beyond the initial 
emergency evaluation is at issue here; 

(e)  the veteran was enrolled in the VA 
health care system and received care at 
the VA outpatient clinic within the 
previous twenty-four months; 

(f)  the veteran is financially liable to 
the provider of the emergency treatment, 
as noted by the private emergency room 
bills; 

(g)  the veteran has no additional 
medical coverage; 

(h)  he has no contractual or legal 
recourse against a third party; and 

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board also concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on November 20, 2005, have been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-08 (2007).  Accordingly, the 
benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the St. 
Elizabeth Medical Center emergency room on November 20, 2005, 
is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


